Citation Nr: 0904124	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of back injury with degenerative 
joint disease.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for allergic rhinitis.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for hiatal hernia.

4.  Entitlement to an increased disability rating in excess 
of 10 percent for carpal tunnel syndrome, right wrist.

5.  Entitlement to an increased disability rating in excess 
of 10 percent for hypertension.

6.  Entitlement to a total disability rating based on 
individual unemployability.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1975.  He also appears to have unverified service 
from April 1955 to August 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking increased disability ratings in excess 
of 10 percent for his service-connected residuals of back 
injury with degenerative joint disease; allergic rhinitis; 
hiatal hernia; carpal tunnel syndrome, right wrist; and 
hypertension.  He further contends that he is entitled to 
total disability rating based on individual unemployability 
(TDIU).

The Court has recently held that § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a 


worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

In addition, given the passage of time in this matter, the 
Board finds that the veteran's recent treatment records 
should be obtained, and that he should be scheduled for VA 
examinations to ascertain the current severity of his 
service-connected residuals of back injury with degenerative 
joint disease; allergic rhinitis; hiatal hernia; carpal 
tunnel syndrome, right wrist; and hypertension.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  In making this 
determination, the Board notes that the veteran's most recent 
VA examination was conducted in May 2005, and very few 
subsequent treatment reports are of record.  There is, 
however, evidence in the record that the conditions on appeal 
have significantly worsened.  At his hearing before the RO in 
September 2006, the veteran testified that his right wrist 
was locked into position.  In his substantive appeal, filed 
in December 2006, the veteran stated that his legs are now 
giving out on him due to his back condition, that his 
allergic rhinitis is causing severe breathing problems, that 
his hiatal hernia is causing constant chest pain, and that 
his hypertension has led to congestive heart failure. 

The issue of entitlement to TDIU is inextricably intertwined 
with the increased rating issues on appeal.  Accordingly, the 
veteran's other claims on appeal must be addressed by the RO 
prior to the Board's consideration of the TDIU presently on 
appeal.  

Accordingly, the case is remanded for the following action:

1.  For each issue on appeal, the RO must 
provide notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), including 
notice that the veteran must provide or 
request that VA obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of 
evidence available to establish 
entitlement to an increased evaluation.

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected residuals of back injury with 
degenerative joint disease; allergic 
rhinitis; hiatal hernia; carpal tunnel 
syndrome, right wrist; and hypertension, 
since March 2005.  The veteran must be 
asked to complete a separate VA Form 21-
4142 for any physician or source of 
treatment he may identify.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

4.  The veteran must be afforded the 
appropriate VA examination(s) to determine 
the current severity of his service-
connected residuals of back injury with 
degenerative joint disease; and the 
existence and etiology of any neurological 
disorders found.  The claims folder must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  As to all 
information requested below, a complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
any requested opinions without resort to 
speculation, it must be so stated.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the lumbar, 
thoracolumbar and cervical spine, in 
degrees, noting by comparison the normal 
range of motion of the spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's spine disability, expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, an opinion must 
be stated as to whether any pain found in 
the spine could significantly 


limit functional ability during flare-ups 
or during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
spine disorder.  It must also be noted 
whether the veteran has intervertebral 
disc syndrome; if so, the examiner must 
state whether the veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71a, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.

5.  The veteran must be afforded the 
appropriate VA examination to determine 
the current nature and severity of his 
allergic rhinitis.  All indicated tests 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must describe 
all manifestations of the service-
connected allergic rhinitis.  
Specifically, the examiner must indicate 
whether any polyps are present, and what 
percent of obstruction there is for each 
of the veteran's nasal passages, based 
upon the examination findings.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The report 
prepared must be typed.

6.  The veteran must be afforded the 
appropriate VA examination to determine 
the current nature and severity of his 
hiatal hernia.  All indicated tests must 
be 


accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must describe 
all manifestations of the service-
connected hiatal hernia.  Specifically, 
the examiner must indicate whether this 
condition is manifested by persist 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm, or 
shoulder pain, productive of considerable 
health impairment.  The examiner must 
provide a comprehensive report including 
a complete rationale for all conclusions 
reached.  The report prepared must be 
typed.

7.  The veteran must be afforded the 
appropriate VA examination to determine 
the current nature and severity of his 
carpal tunnel syndrome, right wrist.  All 
indicated tests must be accomplished.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must describe all manifestations 
of the service-connected carpal tunnel 
syndrome, right wrist.  The examiner must 
provide a comprehensive report including 
a complete rationale for all conclusions 
reached.  The report prepared must be 
typed.

8.  The veteran must be afforded the 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected hypertension.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
specifically indicate whether this 
condition is manifested by diastolic 
pressure 


predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The report 
prepared must be typed.

9.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

10.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

11.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran.  After the veteran has had an 
adequate 


opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

